Citation Nr: 1645022	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  07-00 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric/mental disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by: Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel






INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service with the United States Army from February 1969 to February 1971, to include a tour of duty in Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2012 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal originated from a May 2006 rating decision of the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In a decision dated in March 2012, the Board denied service connection for an acquired psychiatric disorder other than PTSD, to include psychosis, as well as for an eye disorder.  The Veteran appealed the Board's decision to the Veterans Court.  In an Order dated in November 2012, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's decision to the limited extent of the denial of service connection for an acquired psychiatric disorder other than PTSD, and remanded that issue back to the Board for additional development consistent with the Joint Motion.  The parties agreed that the portion of the Board's decision which denied service connection for an eye disorder "should not be disturbed."  In July 2013, the Board remanded the psychiatric issue for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  

The Veteran submitted additional medical evidence after the most recent Supplemental Statement of the Case and specified that he wished to have the evidence considered by the Board in the first instance and waived his right to have the evidence remanded to the RO for initial consideration.  

In the March 2012 Board decision which denied service connection for an acquired psychiatric disorder other than PTSD, the Board made a specific finding that the issue of whether new and material evidence had been received to reopen a previously denied claim of entitlement to service connection for PTSD was not before it.  The Board essentially bifurcated the service connection claim and, based on the Veteran's arguments, found that an application to reopen the PTSD claim had not been raised.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the Secretary to bifurcate a request for benefits on the basis of different theories of entitlement); aff'd 631 F.3d 1380 (Fed. Cir. 2011).  

The Veteran appealed the March 2012 decision and the parties to the November 2012 Joint Motion found no error in the Board's characterization of the issue on appeal as excluding the question of reopening of the PTSD claim, but limited their stipulations to the Board's finding that a VA examination was not necessary to decide the question of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  Accordingly, the Board incorporates by reference the findings and conclusions not disputed by the parties to the Joint Motion and will focus its discussion here on the specific issue arising from the March 2012 Board decision as characterized by the parties to the Joint Motion, i.e., entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include psychosis.

With regard to PTSD, the Board in July 2013 referred an apparent attempt to reopen a claim of service connection for PTSD, as well as for entitlement to a total disability rating based on individual unemployability.  It does not appear that the RO has taken any action on those claims, though the file include references to both.  Accordingly, both are again referredto the Agency of Original Jurisdiction (AOJ) for appropriate action.


FINDING OF FACT

An acquired psychiatric disorder other than PTSD is not related to an injury or disease in service; a psychosis was not noted in service and did not become manifest to a degree of 10 percent or more within one year of service separation.  



CONCLUSION OF LAW

An acquired psychiatric disorder, other than PTSD, was not incurred in service; a psychosis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in May 2005 and January 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records, records from the Social Security Administration, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  The RO has also obtained a thorough medical examination regarding the claim as well as a medical opinion.  While the Veteran has submitted a private opinion that conflicts with the VA opinion, the Board finds that the VA opinion addresses the question posed by the Board, is conclusively stated, and is supported by a rationale that is consistent with the evidence of record.  Accordingly, the opinion is adequate.  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's July 2013 remand instructions by obtaining outstanding treatment records and obtaining a VA mental disorders examination and opinion. 

Analysis

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Psychoses are included among the enumerated chronic diseases.  The term "psychosis" is defined as any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition of the American Psychiatric Association (DSM-5): (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to Another Medical Condition; (d) Other Specified Schizophrenia Spectrum and Other Psychotic Disorder; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; and (h) Substance/Medication-Induced Psychotic Disorder.  See 38 C.F.R. § 3.384 (2016).

In order for a psychosis to have become manifest to a degree of 10 percent, there must be a diagnosis that conforms with 38 C.F.R. § 3.384 (2016) and evidence to substantiate that the disease produces occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, that symptoms are controlled by continuous medication.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

Service treatment records reflect no complaint of, treatment for, or diagnosis of, an acquired psychiatric disorder, or notation of symptoms of an acquired psychiatric disorder, at any time during service.  Pertinent to the presumption of service connection for certain chronic diseases, there is no notation of a psychosis at any time during service.  The Veteran was examined at service separation in February 1971 and was found to be normal with respect to all systems.  Indeed, he described himself as being in good health.  

Following service separation, the Veteran filed his initial claim for VA compensation in March 1971; however, he did not mention any psychiatric complaints at that time.  

The Veteran was admitted for VA hospitalization in December 1971, specifically for "Drug dependence, heroin," and "Psychosis with drug intoxication, (withdrawal phase), heroin."  At that time, the Veteran reported that he was taking three injections per day of heroin, he had been on heroin since June 1970, and started taking heroin in Vietnam.  The examiner described the Veteran's past history as "not really very important."  On admission, he showed no peculiarities of speech or behavior.  However, according to the report, after the drugs were withdrawn, it was difficult to control his activity.  He became hallucinated; he reported seeing rats under his bed; he was unable to follow conversation; he was resistive, and at one time struck another patient.  He removed his clothing and talked in a vulgar manner in front of women.  The Veteran did not remember any of this.  The examiner assessed that the Veteran's behavior was the equivalent of a delirium in an alcoholic once alcohol was withdrawn (VBMS record 04/05/1991).  

The Veteran again required hospitalization in August 1990, at which time he was seeking admission for a PTSD treatment program.  The Veteran's history of heroin abuse was noted and the diagnoses included dysthymic disorder, poly-substance abuse (alcohol and marijuana), and personality disorder not otherwise specified (VBMS record 09/26/1990).  

The report of VA examination in November 1990 reveals complaints of nightmares flashbacks, and problems with his nerves, related to his experience in the service as well as other problems.  The Veteran reported past problems with drug use and alcohol abuse.  He denied any hospitalization while he was in the service.  It was noted that, after service, he earned an Associate's Degree in General Education in 1977 and attended additional schooling from 1978 to 1979.  The diagnosis was delayed PTSD.  

The Veteran again sought admission to the PTSD unit in August 1991.  At that time, it was noted that he was free of psychosis but complained of anxiety and depression, which he reported had occurred off and on since he left the service.  The diagnosis was PTSD.  

The Veteran filed another claim for VA compensation in August 1990, listing PTSD as the claimed disorder.  The Veteran subsequently pursued a claim of entitlement to service connection for PTSD until the current appeal.  As noted above, the Board denied service connection for PTSD in several decisions and denied an application to reopen that claim in January 2010.  As discussed above, the Board decision that is the subject of the November 2012 Joint Motion was limited to the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  

A psychiatric review conducted on behalf of the Social Security Administration in May 1993 found the presence of anxiety related disorders and substance addiction disorders, but no psychotic disorders (VBMS record 12/14/1998). 

The Veteran had ongoing treatment for heroin dependence and methadone maintenance with VA in subsequent years.  In November 1993, the Veteran underwent a PTSD intake screening.  He reported that he became addicted to heroin in Vietnam and this continued post-service.  The Veteran reported currently using heroin, marijuana, crack cocaine, and alcohol.  He reported hearing voices speaking in foreign languages in dreams and while awake.  The examiner's assessment was focused on "significant problems with addiction to heroin" (VBMS record 01/07/1994).

The Veteran was afforded a PTSD examination in December 1998 at which time he reported having "some voices but they did not seem like hallucinations."  He said the people talk a foreign language and sometimes he might see a flash in his head like he might see in Vietnam."  The examiner found that these seem more like manifestations of PTSD and not psychosis.  

VA treatment records reflect ongoing treatment for depression and continued descriptions of hearing voices over subsequent years.  The first diagnosis of a psychotic disorder does not appear in the record until April 12, 2002, at which time the Veteran was diagnosed with psychosis, not otherwise specified (NOS) (VBMS record 09/01/2016, p. 820).  

Subsequent to the November 2012 Joint Motion, a private medical opinion dated in April 2013, from P. Orr, Ph. D, was submitted.  Dr. Orr interviewed the Veteran and his wife in preparation of the report.  The Veteran's wife stated that the Veteran was a very different upon his return than before his time in Vietnam, as "sometimes almost a stranger, he talked like a crazy person I didn't know, he could be mean, apt to be violent, scary, then be ok for a time.  He never got back."  Dr. Orr opined that the Veteran experienced psychosis, specifically a symptom of schizoaffective disorder, within one year of his discharge from active duty.  Further, the illness, including psychosis, manifested to a compensable degree at that time of ten percent.  According to Dr. Orr, the Veteran still suffers from the same psychosis.  While Dr. Orr acknowledged the Veteran's substance abuse in 1971, she reasoned that this was merely masking the Veteran's psychosis, not causing it.  Dr. Orr noted that serious and persistent psychiatric disorders, such as schizoaffective disorder, are thought to have a degree of genetic causation, but that environmental stress is thought to play a part in the course of the illness.  According to Dr. Orr, a combat situation such as the veteran found himself in Vietnam as likely as not exacerbated a pre-existing vulnerability to this chronic and persistent illness.  

The Board remanded this appeal to the RO in July 2013 to obtain a medical opinion, which the parties to the Joint Motion had agreed was necessary to resolve the appeal.  In a May 2014 examination report, a VA psychologist found that the Veteran had a history of schizophrenia-spectrum and other psychotic disorders, with overlaid major depressive disorder (schizoaffective disorder).  The psychologist opined that the psychotic symptoms more likely presented after service discharge and that the Veteran's long-standing diagnosis of chronic schizoaffective disorder was not caused or incurred during the Veteran's military service.  The rationale was that the earliest VA psychological examinations do not reflect a psychosis originating in service or psychotic-spectrum symptoms while in service.  Additionally, although the Veteran reported that he experienced symptoms of psychosis while in Vietnam, these reports were vague and not sufficient for an independent diagnosis of a psychotic spectrum disorder, particularly as he was ingesting large quantities of heroin and opium (intravenous and smoked) while stationed in Vietnam, which were found more likely the cause of his reported hallucinations.

Another opinion was obtained in September 2015.  A VA clinical psychologist opined that the claimed psychiatric disorder was less likely than not (less than 50 percent probability) incurred in or caused by service.  The rationale was that psychiatric symptoms were not found during service or for several years after discharge.  According to the psychologist's review, it was not until the mid-1990's that a psychotic spectrum disorder diagnosis was made.  She found no indication of symptoms being present in the previous 20 years.  Regarding the notation of psychosis in 1971, the VA psychologist found no indication that this represented a psychotic disorder as, according to her review, the pertinent records clearly show a substance-induced psychosis, which has a different etiology than a psychotic disorder.  In other words, he was treated for acute intoxication of intravenous heroin.  The VA psychologist found that the Veteran's symptoms were related to his heroin use at that time (1971) and were less likely than not an early manifestation of schizoaffective disorder.  
Addressing the opinion of Dr. Orr, that the Veteran's substance abuse in 1971 was merely masking a psychosis, not causing it, the VA psychologist noted that chronic heroin use precludes the ability to determine whether other mental health symptoms were present, due to intoxication.  Beyond that preclusion, self-medication or substance use of any kind cannot be assumed to be masking mental health symptoms as they often occur together, but are not dependently related.  According to the VA psychologist, research demonstrates that chronic, persistent, intravenous opiate use often results in symptoms of psychosis that persist well beyond cessation.  This pattern is consistent with the Veteran's intravenous heroin use, which did not cease until at least the late 1980's, with a diagnosis of psychotic-spectrum disorder occurring in the early 1990's.  With more than 20 years in between the Veteran's service and the diagnosis of a psychosis, she found no evidence to support the continuous presence of psychotic symptoms during that period.  

Dr. Orr provided a supplemental opinion in November 2015.  Much of her discussion appears focused on challenging the findings of the September 2015 VA psychologist.  However, several specific points were made in the opinion.  She asserted that all major mental disorders are "stand-alone" disorders and in no instance is one caused by another.  She asserted that psychosis caused by opiate abuse can co-exist with a true psychotic disorder.  She asserted that chronic heroin use does not result in persisting psychosis after the cessation of use.  And, she asserted that, in this case, the Veteran had a co-occurring substance use disorder and one or more other psychiatric disorders in service, and at the time of his 1971 treatment.  

After a review of all of the evidence, the Board finds that the evidence purporting to relate a current acquired psychiatric disorder to service has not attained relative equipoise with the evidence against this element necessary for service connection.  While the record includes an opinion in favor of this element, the Board finds that it is not as persuasive as is the opinions against this element.  

At the outset, the Board reiterates that service connection cannot be granted for disability that results from the abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Therefore, while there is no doubt that the Veteran used drugs in the service, and that at least a portion of his symptomatology is associated with drug use, this cannot form a basis for service connection.  Resolution of the appeal in this case turns on the determination as to whether a current acquired psychiatric disorder is related to service on a basis other than drug or alcohol abuse.  On this point, there are conflicting opinions.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, to account for the evidence which it finds to be persuasive or unpersuasive, and to provide reasons for its rejection of any material evidence favorable to the veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board finds it highly significant that, in 1971, there was no diagnosis consistent with a psychiatric disorder.  Dr. Orr specifically disputed the description of the VA psychologist in September 2015 of the Veteran's condition in 1971 as a substance-induced psychosis.  While this terminology was not actually used in the 1971 report, it is quite clear from that report that the psychosis was in fact attributed to drug use.  Indeed, the examiner's description of the situation being similar to withdrawal of alcohol from an alcoholic is highly instructive and persuasive as to the correctness of the VA psychologist's interpretation.  This description provides a strong indication that the 1971 examiner believed the Veteran's psychotic symptoms to be directly associated with drug use and withdrawal.  The findings of the examiner at the time of the occurrence are more persuasive to the Board than Dr. Orr's interpretation of those findings provided decades after the fact.  The Board finds that the opinion of the VA psychologist is more consistent with these crucial facts than is the opinion of Dr. Orr.  
Thus, while Dr. Orr has argued that psychosis caused by opiate abuse can co-exist with a true psychotic disorder, the Board finds that the September 2015 VA psychologist's interpretation of the 1971 hospitalization report is most persuasive in finding that there was no co-existing psychiatric disorder at that time.  

With respect to the assertion that chronic heroin use does not result in persisting psychosis after the cessation of use, the observations made in 1971 were that the psychotic symptoms appeared in response to, and as a result of, the withdrawal of heroin.  As set out in the evidence summary above, there is no specific diagnosis of a psychotic disorder for many years after the 1971 report.  However, there is evidence of ongoing drug use during that period.  

Regarding Dr. Orr's account of her discussion with the Veteran's wife and his wife's description of aberrant behavior observed on the Veteran's return from Vietnam, there would appear to be no dispute that the Veteran had such symptoms, as such symptoms were described in the 1971 hospitalization report.  The question is whether they are attributable to an acquired psychiatric disorder or drug use.  

The Board acknowledges the critique of Dr. Orr that the VA psychologist cited medical research but did not identify its source.  However, the same critique can be made of Dr. Orr's opinion.  While Dr. Orr appears to cite to medical sources for many of her assertions, the citations do not provide the minimum detail necessary to actually access the source cited.  For example: "(American Psychiatric Association, 1974)," is not a true citations to authority because it does not provide the basic information by which the source material can be accessed.  Crucial facts such as the name of the publication or article, the author, the title, and precise date of publication, are omitted.  Any attempt to actually find and review this reference would undoubtedly fail.  If there is any deficiency in the provision of proper citations to authority, the Board finds that both providers are equally culpable.  

In any event, it is not generally necessary for a treatment provider to provide detailed citations to medical authority and the absence of such citations does not render an opinion inadequate.  In this case, the Board finds that the conclusion and rationale provided by the September 2015 VA psychologist are more consistent with the factual record in this case than are the conclusion and rationale provided by Dr. Orr.  

The Board has also considered the Veteran's assertions in support of his claim.  It is well established that lay statements are competent evidence with respect to some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a current diagnosis of a psychiatric disorder to service and distinguishing the effects of drug use from a psychiatric diagnosis are not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377).  Such opinions are inherently medical and are not capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed psychiatric disorder and service.  

While the Veteran clearly served in Vietnam and has asserted that he engaged in combat with the enemy, the question for resolution here does not turn on the Veteran's account of his symptoms in service, as might be aided by application of the combat rule.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).  The Veteran has provided competent evidence that he used drugs in service and after service.  This testimony is not disputed.  The provisions of 38 U.S.C.A. § 1154(b) can only provide a factual basis upon which to establish the events of service, to include injury and disease associated with combat.  They cannot be used to link a claimed combat disease or injury etiologically to a current disability.  Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

The Board also notes that a claim of entitlement to service connection for an acquired psychiatric disorder on a secondary basis is not reasonably raised by the record.  The Veteran's service-connected disabilities include only diabetes mellitus and he has not asserted that an acquired psychiatric disorder is proximately due to or a result of this disability. 

In sum, the Board finds that a psychosis was not noted in service and did not become manifest to a degree of 10 percent or more in service or within one year of service separation; and, a current psychiatric disorder is not related to service.  Accordingly, the Board concludes that service connection for an acquired psychiatric disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
WILLIAM H. DONNELLY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


